            Case 1:20-cv-03085-LGS Document 9 Filed 06/05/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ANTWAN TOLLIVER,                                             :
                                              Plaintiff,      :
                                                              :   20 Civ. 3085 (LGS)
                            -against-                         :
                                                              :        ORDER
 467 LENOX LIQUOR CORP., et al.,                              :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated April 27, 2020, required the parties to file a proposed joint

letter and case management plan no later than seven days before the initial pretrial conference

(Dkt. No. 7);

        WHEREAS, the initial pretrial conference is scheduled for June 11, 2020, at 10:40 A.M.;

        WHEREAS, on May 12, 2020, Plaintiff filed an affidavit of service (Dkt. No. 8) stating

that Defendant Visheg Enterprises, Inc. was served on May 8, 2020. No affidavit of service has

been filed as to Defendant 467 Lenox Liquor Corp.;

        WHEREAS, Defendant Visheg Enterprises, Inc. was required to respond to the Complaint

by May 29, 2020;

        WHEREAS, Defendants have not appeared in this case and Defendant Visheg

Enterprises, Inc. has not timely responded to the Complaint;

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiff is in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than June 8,

2020, at noon, and shall explain why they have not complied with the Court’s deadlines. If
           Case 1:20-cv-03085-LGS Document 9 Filed 06/05/20 Page 2 of 2


Defendants refuse to cooperate in the preparation of these documents, Plaintiff shall prepare and

file them. If Plaintiff is not in communication with Defendants, no later than June 8, 2020, at

noon, Plaintiff shall file a letter (1) requesting adjournment of the initial pretrial conference for

up to 30 days, (2) proposing a date prior to the conference to present an Order to Show Cause for

default judgment as to Defendant Visheg Enterprises, Inc. and related papers as provided in the

Court’s Individual Rules, and (3) explaining the status of service on Defendant Lenox Liquor

Corp. It is further

       ORDERED that Plaintiff shall serve a copy of this Order on Defendants, and shall file

affidavits of service no later than June 19, 2020.

Dated: June 5, 2020
       New York, New York




                                                   2
